DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the degree" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the configuration" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are rejected under 112(b) as well as being dependent on rejected based claim.
Claim 30 recites the limitation "the relevant characteristic" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the characteristics" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the processing time" 3 and “the need” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-6, 13-29, 32-34 and 36-38 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “in response to determining the at least one captured energy-related waveform is capable of being compressed, while maintaining relevant attributes for characterization, analysis, and/or use, compressing the at least one captured energy-related waveform using at least one compression technique to generate at least one compressed energy-related waveform”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims. Dependent claims 7-12, 30-31 and 35 are allowed as well as long as all addressed 112 rejections indicated above are resolved.
Claim 37 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “in response to determining the at least one captured energy-related waveform is capable of being compressed, while maintaining relevant attributes for characterization, analysis, and/or use, compressing the at least one captured energy-related waveform using at least one compression technique to generate at least one compressed energy-related waveform”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Claim 38 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “in response to determining the at least one captured waveform is capable of being compressed, while maintaining relevant attributes for characterization, analysis, and/or use, compressing the at least one captured waveform using at least one compression technique to generate at least one compressed waveform”, structurally and functionally interconnected with other limitations in the manner as cited in the claim,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845